     Case 2:14-cv-01629-GMN-VCF Document 80 Filed 06/15/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    JESUS I. FLORES,                                Case No. 2:14-cv-01629-GMN-VCF
12                      Petitioner,                   ORDER
13           v.
14    BRIAN E. WILLIAMS, SR., et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for extension of time (first request) (ECF

18   No. 79), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for extension of

20   time (first request) (ECF No. 79) is GRANTED. Respondents will have up to and including

21   August 13, 2021, to file an answer or other response to the fourth amended petition (ECF No. 71).

22          DATED: June 15, 2021
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26
27

28
                                                     1
